F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 11 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    CHARLES CHRISTOPHER
    ASHFORD,

                Petitioner - Appellant,

    v.                                                    No. 01-5156
                                                    (D.C. No. 99-CV-785-B)
    GARY GIBSON,                                       (N.D. Oklahoma)

                Respondent - Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , McKAY , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Charles Ashford, a state prisoner convicted of one count of sexual assault

on a child, seeks a certificate of appealability (COA) to appeal the district court’s

denial of his habeas corpus petition. To obtain a COA, he must make

“a substantial showing of the denial of a constitutional right.”    See 28 U.S.C.

§ 2253(c)(2).

       Ashford challenges several evidentiary rulings made by the state trial court.

In light of the governing legal standard, this court has reviewed his request for

a COA, his appellate brief, and the district court’s order; it has also read the

transcript from his trial. Based on that review, and for substantially the reasons

stated by the district court in its Order of September 4, 2001, we are convinced

Ashford’s § 2254 petition is not deserving of further proceedings, debatable

among jurists of reason, or subject to different resolution on appeal. His request

for a COA is DENIED. This appeal is accordingly DISMISSED.


                                                         Entered for the Court



                                                         Michael R. Murphy
                                                         Circuit Judge




                                             -2-